Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1.	This application is a CON of 16/789,709 02/13/2020 PAT 10799485, which is a CON of 16/447,300 06/20/2019 PAT 10603308, which is a CON of 16/356,517 03/18/2019 PAT 10363246, which is a CON of 16/013,500 06/20/2018 ABN,  which is a CON of 15/673,737 08/10/2017 ABN, which claims benefit of 62/490,293 04/26/2017, and claims benefit of 62/373,589 08/11/2016.  
2. 	Amendment including a terminal disclaimer in the amendment filed on 4/19/2022 is acknowledged. Claims 1-31 are pending in the application.
Reasons for Allowance	
  		
3.	Since the terminal disclaimer against During’s ‘485 and ‘308 has been filed and approved in the Office, therefore the rejection of claims under the obviousness-type double patenting against During’s ‘485 and ‘308has been overcome in the amendment filed on 4/19/2022.
4.	Claims 1-31 are neither anticipated nor rendered obvious over the 
	record, and  therefore are allowable.  A suggestion for modification of a reference to 
obtain the instant methods of use has not been found.  Claims 1-31 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 24, 2022